UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4551


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL FOSTER FELTON, a/k/a Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cr-00003-JFM-16)


Submitted:   October 18, 2013             Decided:   November 4, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Saunders, LAW OFFICE OF THOMAS J. SAUNDERS, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Ayn B. Ducao, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After        a    jury     trial,           Michael   Foster      Felton       was

convicted of one count of conspiracy to distribute and possess

with    intent    to     distribute,        including       but   not    exclusive        to    a

public housing facility or public school, one kilogram or more

of     heroin,     in     violation      of        21    U.S.C.   §§     841,      846,    860

(2006),     and one count of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (2006).                                Felton

challenges       the     sufficiency        of      the     evidence     supporting        the

convictions.       We affirm.

            We     review     de     novo     the       sufficiency     of   the    evidence

supporting a conviction.              United States v. McLean, 715 F.3d 129,

137 (4th Cir. 2013).               We must determine whether, viewing the

evidence    in     the    light      most     favorable      to   the    Government        and

accepting        the     factfinder’s         credibility         determinations,          the

verdict is supported by substantial evidence, that is, “evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            United States v. King, 628 F.3d 693, 700

(4th     Cir.     2011)      (internal        quotation       marks     omitted).              “A

defendant bringing a sufficiency challenge must overcome a heavy

burden, and reversal for insufficiency must be confined to cases

where the prosecution’s failure is clear.”                             United States v.



                                               2
Engle, 676 F.3d 405, 419 (4th Cir.) (internal quotation marks

and citations omitted), cert. denied, 133 S. Ct. 179 (2012).

              Under 18 U.S.C. § 922(g)(1), it is unlawful for any

person convicted of a crime punishable by a term exceeding one

year    to    possess    a    firearm.         Proof   of    actual    or      exclusive

possession is not necessary; constructive or joint possession is

sufficient.         United States v. Lawing, 703 F.3d 229, 240 (4th

Cir. 2012), cert. denied, 133 S. Ct. 1851 (2013).                      “Constructive

possession is established when the government produces evidence

that shows ownership, dominion, or control over the contraband

itself or the premises or vehicle in which the contraband is

concealed.”             Id.    (internal         quotation       marks         omitted).

Constructive possession is a fact-specific inquiry.                      Id.

              Because Felton did not seek a judgment of acquittal on

this charge, review is for plain error.                     Under this standard of

review the court must find (1) an error; (2) that is plain; and

(3) that affects substantial rights.                   United States v. Wallace,

515 F.3d 327, 331-32 (4th Cir. 2008).                    Even if these criteria

are    met,   the    error    will   not   be    noticed      unless   it      seriously

affects the fairness, integrity, or public reputation of the

proceedings.        Id. at 332.

              Felton argues that he did not live at the apartment

where the firearm was found and he did not have constructive

possession of the firearm.            We conclude otherwise and find that

                                           3
there      is   substantial         evidence          supporting     the    conviction         for

being a felon in possession of a firearm.                            Felton indicated to

law enforcement that he lived at the apartment.                             The one bedroom

apartment’s closets contained men’s clothing and shoes.                                    Felton

gave the address to others and he was present at the apartment

when law enforcement came during the course of the investigation

and     weeks        later     when       the     search        warrant     was         executed.

Accordingly, we conclude that the evidence was sufficient to

show that Felton had constructive possession of the firearm.

                Felton       also     contends         that     there      is     insufficient

evidence to support his drug conspiracy conviction. *                                 To obtain a

conviction        for      conspiracy       to        possess     with     the        intent    to

distribute a controlled substance, the Government must prove the

following essential elements:                     (1) an agreement between two or

more       persons    to     possess      with        the   intent   to     distribute         the

controlled        substance;        (2)     the       defendant’s       knowledge         of   the

conspiracy;          and     (3)    the    defendant’s          knowing         and     voluntary

participation in the conspiracy.                       United States v. Yearwood, 518
F.3d 220, 225-26 (4th Cir. 2008).                           Once the Government proves

the existence of a conspiracy, the evidence need only establish


       *
       Felton’s counsel has submitted this issue under Anders v.
California, 386 U.S. 738 (1967), stating that he can find no
legal basis to support the claim. Felton’s position is that he
should not have been convicted of this offense.



                                                  4
a “slight connection” between the defendant and the conspiracy

to support the conviction.                 United States v. Green, 599 F.3d
360, 367 (4th Cir. 2010).                  Additionally, a defendant may be

convicted of conspiracy without knowing all of its details and

even if he plays only a minor role, as long as he enters the

conspiracy understanding that it is unlawful and willfully joins

in the plan at least once.                 Id. at 367-68; United States v.

Burgos,     94 F.3d 849,      858     (4th      Cir.     1996)      (en     banc).

Furthermore, a defendant may be convicted of participation in a

drug conspiracy even if there is no proof that the defendant

personally committed an overt act.                    United States v. Cardwell,

433 F.3d 378, 391 (4th Cir. 2005).                    A conspiracy may be proven

entirely upon circumstantial evidence.                  Burgos, 94 F.3d at 858.

            We    have    reviewed     the      record    and   conclude     that    the

evidence was sufficient to support the conviction.                          It is not

necessary that Felton be found with heroin or that there be

testimony    or    evidence       showing       him    involved     in    actual    drug

transactions.          Evidence of tape recorded telephone calls and

text messages supports the finding that Felton had an agreement

to   distribute    heroin      and    that      he    knowingly     and    voluntarily

participated      in     the   conspiracy.            There   was   also    sufficient

evidence to show that part of the conspiracy occurred within

1000 feet of a public housing facility or a school and that the

conspiracy involved more than one kilogram of heroin.

                                            5
           Accordingly, we affirm the judgment of conviction.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      6